Order entered November 26, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00567-CV

                             DARLENE C. AMRHEIN, Appellant

                                                V.

  ATTORNEY LENNIE F. BOLLINGER, AND WORMINTON & BOLLINGER LAW
                           FIRM, Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02654-2017

                                            ORDER
       Before the Court is appellant’s November 20, 2018 motion to supplement, correct and

complete the court record and for extension of time to file an amended brief that complies with

the requirements of the rules of appellate procedure. Appellant asserts in the motion that the

clerk’s record is incomplete and has “mixed [and] blurred” documents, some duplicate

documents, and some documents that are “unnumbered [and] out of sequence.”               She also

generally asserts there are “Court Reporter Transcripts missing.”        Appellant states she is

scheduled for two surgeries on December 4, 2018 and asks that the corrected record be filed

during her “recovery” period. She also asks the deadline for filing her amended brief be

extended to thirty days after she is medically released and has recovered from the surgeries.
       We note the appeal was submitted without a reporter’s record after we construed a

motion filed by appellant on October 2, 2018 as a statement that the reporter’s record would not

be filed. We further note appellant does not specify what documents are problematic, and a

cursory review of the 2200-page clerk’s record does not support appellant’s assertions that some

documents are unnumbered and blurred. Appellant also does not specify what documents are

missing. Accordingly, we DENY the motion as it pertains to the record. As to the extension

request, we GRANT the motion to the extent we ORDER the amended brief be filed no later

than January 10, 2019.

                                                   /s/     DAVID EVANS
                                                           JUSTICE